Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mehlek Dawveed and Olajumoke O. Ogunfiditimi appeal from the tax court’s order dismissing their petition for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. Dawveed v. Comm’r, Tax Ct. No. 6670-15L (U.S. Tax Ct. filed July 17, 2015 & entered July 21, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.